UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4030


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

COURTNEY DIONE COWAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, Chief District Judge. (5:11-cr-00024-FDW-DSC-1)


Submitted: September 12, 2019                               Decided: September 17, 2019


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Arden, North Carolina,
for Appellant. R. Andrew Murray, United States Attorney, Anthony J. Enright, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Courtney Dione Cowan appeals the eight-month sentence imposed following the

district court’s revocation of his supervised release. Cowan argues that the district court

erred in failing to allow him to challenge his criminal history category. While this appeal

was pending, Cowan was released from custody.

       “When a case or controversy ceases to exist—either due to a change in the facts or

the law—the litigation is moot, and the court’s subject matter jurisdiction ceases to exist

also.” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017) (internal quotation marks

omitted). “Because mootness is jurisdictional, we can and must consider it even if neither

party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). Because

Cowan already has served his eight-month sentence and faces no further term of supervised

release, there is no longer a live controversy regarding the district court’s decision not to

allow him to challenge his criminal history category. Cowan’s challenge to his sentence is

therefore moot. See United States v. Hardy, 545 F.3d 280, 283-84 (4th Cir. 2008).

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2